Citation Nr: 0921291	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  03-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
epidermophytosis of the hands, feet, and groin.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In the January 2003 rating decision, the RO denied a 
compensable rating for epidermophytosis of the hands, feet, 
and groin.  In November 2003, the RO increased the rating to 
10 percent, effective August 17, 2001.  No aspect of the 
Veteran's appeal is satisfied, as the Veteran has continued 
his appeal and the highest available schedular rating has not 
been assigned for his disability.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

This case was the subject of a May 2004 hearing before the 
undersigned Veterans Law Judge, and of Board remands dated in 
September 2004 and November 2007. 


FINDING OF FACT

1.  For the full rating period on appeal, the Veteran's 
epidermophytosis has been manifested by no more than an 
intermittent rash on limited unexposed areas with some 
itching and exfoliation of the skin; it has resulted in no 
disfigurement, no scarring, no oozing, no crusting and no 
functional impairment. 

2.  For the period from August 30, 2002, forward, the 
Veteran's epidermophytosis has required treatment with some 
oral and topical medications, but there is no evidence of 
systemic therapy such as oral corticosteroids or other 
immunosuppressive drugs for a total of six weeks or more in a 
12-month period; it has been shown to affect approximately 10 
percent of the Veteran's total body surface area, and zero 
percent of the exposed body area. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for epidermophytosis of the hands, feet, and groin are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321(b), 4.118, Diagnostic Codes 7806, 7813 (2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (as effective 
from August 30, 2002) (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  However, element (4), the 
requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim, 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (as it amends § 3.159(b)(1), 
effective May 30, 2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

August 2003, October 2004, and January 2008 VCAA notice 
letters explained the evidence necessary to substantiate the 
claim for an increased rating for epidermophytosis of the 
hands, feet, and groin.  These letters also informed him of 
his and VA's respective duties for obtaining evidence.

In addition, a notice letter from VA dated in October 2006 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  
The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. 37 (2008).    

Here, the lack of full compliance with VCAA notice 
requirements as set forth in Vazquez-Flores is no more than 
non-prejudicial error.  The Veteran was informed of the 
applicable rating criteria in a November 2003 statement of 
the case, rendering the lack of VCAA notice of such rating 
criteria non-prejudicial and harmless.  A reasonable person 
would have known what was necessary to substantiate the claim 
for a higher rating based on this information.  Further, as 
will be discussed further below, an April 2009 report of 
contact indicates that the Veteran stated that he did not 
have any additional evidence to submit and that he just 
wanted his claim processed.  Without the Veteran's 
cooperation in identifying or obtaining additional pertinent 
evidence, any arguable deficiency in VCAA notice in this 
matter is no more than harmless, non-prejudicial error, as 
there is no reasonably possibility that such notice would 
result in substantiation of the Veteran's claim for a higher 
rating.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was non-prejudicial 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims files contain 
service treatment records, reports of post-service treatment, 
and reports of VA examinations.  Additionally, the claims 
files contain the Veteran's statements in support of his 
claim.  The Board has reviewed such statements and concludes 
that he has not sufficiently identified further relevant 
available evidence not already of record.  On this point, the 
Board notes that in response to VCAA notice issued in January 
2008, the RO received from the Veteran in March 2008 a 
statement that he had more information or evidence to give VA 
to substantiate his claim, and requested that VA wait at 
least 60 days before deciding his claim to give him a chance 
to submit this information or evidence.  He did not elaborate 
on the type of information or evidence he intended to submit.  
The Board acknowledges that, as detailed in the Board's 
November 2007 remand of this matter, there is little doubt 
that there is relevant outstanding evidence in form of 
private treatment records.  In April 2009, however, the RO 
contacted the Veteran with respect to whether he had any 
additional evidence to submit; he replied that he just wanted 
his claim processed and that he did not have any additional 
evidence to submit.  Without the Veteran's assistance and 
cooperation in identifying and obtaining such evidence, any 
further attempts by VA to obtain such evidence would be 
futile.  For example, without a required release for private 
medical information completed by the Veteran, as was 
requested by the RO in the January 2008 VCAA notice letter, 
VA cannot obtain private medical evidence as described in an 
April 2006 supplemental report of a VA examination.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  The duty to assist in the 
development and the adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).   Without the 
Veteran's cooperation in identifying and obtaining relevant 
evidence, there is no reasonable possibility that further 
assistance pursuant to the VCAA would result in 
substantiation of the Veteran's claim.

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

During the rating period at issue, the criteria for 
evaluating disabilities of the skin were revised.  Either the 
old or new rating criteria may apply, whichever are more 
favorable to the Veteran, although the new rating criteria 
are only applicable since their effective date.  VAOPGCPREC 
3-2000.

The Board finds that the condition in the rating code best 
matching the Veteran's diagnosed epidermophytosis is 
dermatophytosis, as listed at 38 C.F.R. § 4.118, Diagnostic 
Code 7813.  Under the former version of Diagnostic Code 7813, 
effective prior to August 30, 2002, dermatophytosis is to be 
rated as "scars, disfigurement, etc., on the extent of 
constitutional symptoms, physical impairment."  38 C.F.R. § 
4.118, Diagnostic Code 7813 (effective prior to August 30, 
2002).  In this case, the Board concurs with the RO in 
finding that the Veteran's skin disease should be rated as 
analogous to eczema, as the medical evidence does not show 
that his epidermophytosis is manifested by constitutional 
symptoms, physical impairment, disfigurement or scars.

Prior to August 30, 2002, Diagnostic Code 7806, the code for 
rating eczema provided for a 10 percent rating for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating was assigned 
if there was exudation or constant itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating was 
assigned if there was ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestation, or if the 
disability was exceptionally repugnant. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to Aug. 30, 2002).

Effective August 30, 2002, Diagnostic Code 7813 was amended 
and as revised provides that dermatophytosis was to be rated 
as disfigurement of the head, face or neck, scars, or 
dermatitis, depending on the predominant disability.  See 38 
C.F.R. § 4.118, Diagnostic Code 7813.  The Board finds that 
for the period from August 30, 2002, forward, the RO was 
correct in finding that the Veteran's skin disease should be 
rated as analogous to dermatitis or eczema, as the medical 
evidence does not show that his epidermophytosis is 
manifested by disfigurement or scars.

38 C.F.R. § 4.118, Diagnostic Code 7806, as in effect from 
August 30, 2002, sets forth the criteria for dermatitis and 
eczema and provides that a noncompensable disability rating 
is assigned when there is less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, and; 
no more than topical therapy required during the past 12-
month period.  A 10 percent rating is warranted when there is 
at least 5 percent, but less than 20 percent, of the entire 
10 body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2008).
	
The Board acknowledges that further amendments to the 
criteria for rating of skin disabilities were made effective 
October 22, 2008.  See 73 Fed. Reg. 54710 (September 23, 
2008), to be codified at 38 C.F.R. § 4.118.  However, these 
amendments made no changes relevant to the Veteran's appeal; 
specifically, no revisions were made to Diagnostic Code 7806 
or 7813.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate for an 
increased rating claim, if the factual findings show distinct 
time periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The Veteran seeks a rating in excess of 10 percent for 
epidermophytosis of the hands, feet, and groin.

As an initial matter, the Board notes that in addition to 
receiving compensation for epidermophytosis, the Veteran is 
separately rated for and is receiving compensation for 
residuals of skin cancer.  The disability rating for skin 
cancer is not a matter on appeal.

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claim on appeal.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires that the Board address its reasons 
for rejecting evidence favorable to the Veteran).

At a VA examination in January 2002, the Veteran was noted to 
have seen a dermatologist every three to five months.  He had 
undergone removal of basal cells from his face and had also 
had some melanoma removed from his skin.  (The Board notes 
that apart from his epidermophytosis that is the subject of 
this appeal the Veteran is currently also service-connected 
for skin cancer.)  He complained of itching, pain and rash of 
his skin.  He said that his left hand, below the fingers, 
would bleed due to the skin being "open."  (Quotes in 
original.)  On physical examination there was no evidence of 
a rash and examination of the neck was normal.  On 
examination of the feet there were no skin or vascular 
changes.  There was no rash or overt melanoma or cancer noted 
on examination; the examiner elaborated that these conditions 
can be quiescent or have interval remission.  

In a letter dated in May 2002, Saul Markowitz, M.D., wrote 
that he had treated the Veteran for a fungal infection of the 
groin area, which the Veteran had experienced since 1945, 
with Griseofulvin, Lamisil, and topical antifungal 
medications.  

At a VA dermatological examination in January 2006, the 
examiner indicated that "there are no medical records 
available for review today."  Examination of the feet showed 
dermatophytosis of both soles of the feet.  The examiner 
indicated that "there are no records and the patient does 
not recognize the kind of treatment he has been given.  He 
said that he was given a salve cream to be applied twice a 
day for the last two months by Dr. Markowitz and he has been 
using that treatment.  There is no available name or dose for 
the treatment."  

Relevant physical findings (apart from those pertaining to 
service-connected skin cancer) at the January 2006 VA 
examination included normal examination of the groin, and 
dermaphytosis, KOH-positive, of both soles of the feet.  The 
examiner wrote that the starting date was around 1945 during 
service.  The examiner estimated that about 10 percent of the 
Veteran's total body surface area was affected and that 0 
(zero) percent of the Veteran's exposed body surface area was 
affected by dermaphytosis.  She found that there was no 
systemic manifestation, no disfigurement and no scarring seen 
secondary to dermatophytosis.
 
Although the examiner did not have the claims files for 
review in January 2006, she did submit a supplemental report 
dated in April 2006, after a review of the claims files.  In 
the April 2006 report, she briefly noted the history 
indicated in the claims files.  She further wrote that 
"records from private dermatologist, brought by patient, 
were reviewed the day of examination."  [Sic--quoted as 
written, to preserve ambiguity.]  It is not clear if the 
examiner was referring having reviewed private records of 
treatment on the date that the physical examination was 
conducted, in January 2006 (this would contradict her 
examination report dated in January 2006 that indicated she 
had no medical records to review), or the date she reviewed 
the claims file, in April 2006.  The dates of the private 
medical records she reviewed are not mentioned, and the 
records she apparently obtained from the Veteran have not 
been associated with the claims files.  The examiner wrote 
that additional evidence in the records showed that 
dermatophytosis was diagnosed in 1945, starting in the groin 
area, and was treated with oral Griseofulvin, 500 mg, twice a 
day, no duration reported, and also with topical Lamisal 
cream twice a day, with no clear duration.  Consistent with 
her January 2006 report, the examiner stated that there was 
no groin rash seen on examination, and that rash was seen 
only on the feet, with 10 percent of the body surface area 
affected.  She wrote that there was no disfigurement, no 
scarring, no oozing or crusting and no functional impairment.  

The Board notes that, in response to an RO VCAA letter in 
October 2004, the Veteran identified records of treatment 
with his private dermatologist, Saul Markowitz, M.D., as 
relevant to his claim for an increased rating for 
epidermophytosis and provided a release for these records.  
He indicated that he had received treatment for his skin 
problems from Dr. Markowitz since the 1960s.  The RO 
requested the treatment records from Dr. Markowitz in a 
letter dated in January 2005.  However, Dr. Markowitz replied 
only with a one-page letter, dated in April 2005, that was 
pertinent only to the Veteran's claim for entitlement service 
connection for skin cancer, which the RO granted shortly 
thereafter.  In the August 2007 supplemental statement of the 
case, the Veteran was not informed that the RO had been 
unsuccessful in obtaining the treatment records from Dr. 
Markowitz that would be pertinent to his claim for an 
increased rating for epidermophytosis.  Rather, he was 
informed that "the private medical records received from Dr. 
Reda [who had treated the Veteran only for his pulmonary 
disability] and Dr. Markowitz do not show that your condition 
has worsened to a degree that would warrant a higher 
evaluation at this time."  However, in a January 2008 VCAA 
letter, the Veteran was specifically requested to assist VA 
in obtaining the records of Dr. Markowitz dated from August 
2001 forward.  In March 2008 the Veteran responded by 
indicating that he had additional information or evidence to 
give VA and requested that VA wait at least 60 days before 
deciding his claim to give him a chance to submit this 
information or evidence, but did not indicate the nature of 
that information or evidence.  However, as of April 2009, no 
new evidence had been received.  A report of contact dated in 
April 2009 indicates that the Veteran stated that he had no 
additional evidence to submit and that he just wanted his 
claim processed.  As a result, the analysis below is based on 
the evidence of record demonstrates, without resort to 
unwarranted speculation as to what additional private medical 
evidence, not obtainable without the Veteran's cooperation, 
might have shown.

The RO has liberally construed the Veteran has having 
submitted a claim for an increased rating for his 
dermophytosis of the hands, feet, and groin in a written 
statement received on August 17, 2001.  Accordingly, during 
the course of this appeal, the RO increased the Veteran's 
rating from a noncompensable rating to a 10 percent rating 
effective August 17, 2001, the indicated date of his claim 
for an increased rating.  There is no evidence to show a 
worsening of the Veteran's epidermophytosis of the hands, 
feet, and groin during the one year prior to August 17, 2001.  
Therefore, the rating period for consideration in this matter 
is from August 17, 2001, forward.  See 38 C.F.R. 
§ 3.400(o)(2)(effective date for an increased rating is the 
earliest date as of which is it factually ascertainable that 
an increase in disability had occurred if claim received 
within one year from such date, otherwise effective date is 
date of receipt of claim).

With respect to application of the rating criteria as in 
effect prior to August 30, 2002, the Veteran has apparently 
experienced some exfoliation and/or itching as a result of 
his epidermophytosis, thus arguably warranting the 10 percent 
rating assigned by the RO.  Epidermophytosis was apparent but 
limited to the Veteran's feet at his January 2006 VA 
examination (although no rash was present at the January 2002 
VA examination), and it is difficult to conceive that Dr. 
Markowitz would have prescribed Griseofulvin or Lamisil 
absent symptoms such as itching or exfoliation.

However, at no time have the prior criteria for a rating of 
30 percent been met or approximated, because at no time 
during the rating period for consideration has there been 
shown exudation or constant itching, extensive lesions, or 
marked disfigurement.  At the Veteran's January 2002 VA 
examination no rash was present.  At the January 2006 VA 
examination there was no groin rash seen on examination, and 
the rash was seen only on the feet, with 10 percent of the 
body surface area affected.  There was no disfigurement, no 
scarring, no oozing or crusting and no functional impairment.  
A review of all medical evidence of record reveals no period 
during which the rating criteria as in effect prior to August 
30, 2002, for a rating of 30 percent, are met.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7813 (2002). 

Under the criteria as in effect from August 30, 2002, 
forward, as considered for the period from August 30, 2002, 
forward, a 10 percent rating is warranted because, as found 
at the April 2006 VA examination, approximately 10 percent of 
the body surface area was affected, meeting the criteria of 
at least 5 percent, but less than 20 percent, of the entire 
body being affected.  A 30 percent rating is not warranted 
because there is no medical evidence of record meeting or 
approximating the criteria of 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas being affected; 
and, though the epidermophytosis has been treated with oral 
antifungal medication and topical medication, there is no 
evidence of systemic therapy such as oral corticosteroids or 
other immunosuppressive drugs for a total of six weeks or 
more in a 12-month period.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7806, 7813 (as effective from August 30, 2002) (2008). 

In view of the Court's holding in Hart, the Board has 
considered whether the Veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court has 
indicated can be assigned in this type of case.  However, as 
discussed above, upon reviewing the longitudinal record in 
this case, at no time during the rating period for 
consideration has his epidermophytosis been more disabling 
than currently rated in this decision.
 
The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the Veteran's 
service-connected epidermophytosis of the Veteran's hands, 
feet, and groin.  The governing norm in such exceptional 
cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b).  There is no evidence in the claims file that the 
Veteran's epidermophytosis presents an unusual or exceptional 
disability picture-his symptoms are well-contemplated by the 
rating criteria, as discussed above, and there is no evidence 
in the claims file of frequent periods of hospitalization for 
epidermophytosis.  There is nothing to show that 
manifestations of epidermophytosis, such as a rash on 
unexposed areas of the Veteran's body covering less than 10 
percent of his body and apparently resulting in some limited 
and intermittent itching and exfoliation, but resulting in no 
disfigurement or functional impairment, have created marked 
interference with employment.  Accordingly, the Board finds 
that this case does not warrant referral for extraschedular 
consideration.  38 C.F.R. § 3.321(b). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

ORDER

Entitlement to a rating in excess of 10 percent for 
epidermophytosis of the hands, feet, and groin, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


